concurring opinion
Cole, Judge:
This litigation was heard and submitted before a single member of this court on circuit under statutory authorization issued by the chief judge to hear or to hear and determine the case, 28 U. S. C. (1946 ed., Supp. Ill) § 254. As I have previously stated in Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175, I feel that such cases are properly for the individual trial judge to decide, and beyond the jurisdiction of the division. But such view continues as the minority expression of this division, and as much litigation before the division is dependent upon my participation in a decision of the same, I am, for the purpose of expediting the work of the court, participating in this matter and concurring in the judgment attached thereto.